Citation Nr: 1516300	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial disability evaluations for a fracture of the right wrist, currently evaluated as noncompensable (0 percent) prior to August 5, 2011, and 10 percent since that time. 

2.  Entitlement to an initial disability rating in excess of 10 percent for ventricular tachycardia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to August 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the ventricular tachycardia and assigned a 10 percent rating, retroactively effective from September 1, 2007, the day following the Veteran's discharge from the active military service.  The decision also granted service connection for a fracture of the right wrist and assigned a noncompensable (0 percent) rating, retroactively effective from September 1, 2007.  The Veteran then perfected timely appeals of the initial ratings assigned.

In February 2011, the Veteran testified before a Veterans Law Judge (VLJ) of the Board at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  Subsequently, the VLJ who conducted the hearing retired.  In December 2014, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2014).  That same month, the Veteran responded that he did not want another hearing and to proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

In June 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in August 2012, which increased the rating for the fracture of the right wrist to 10 percent.  The 10 percent rating was made retroactively effective from August 5, 2011, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeals have now been returned to the Board for appellate disposition. 

In October 2009, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for sinusitis.  However, a subsequent August 2012 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  Prior to August 5, 2011, the Veteran's fracture of the right wrist was manifested by normal ranges of motion with occasional complaints of pain, but no evidence of arthritis.

2.  Since August 5, 2011, the Veteran's fracture of the right wrist has been manifested by some limitation of motion of the wrist with complaints of pain and arthritis, but has not been manifested by ankylosis.  

3.  Throughout the appeal, the Veteran's ventricular tachycardia has been manifested by a workload of greater than 7 METs but not greater than 10 METs.


CONCLUSIONS OF LAW

1.  The criteria for higher initial disability ratings for a fracture of the right wrist, currently evaluated as noncompensable (0 percent) prior to August 5, 2011, and 10 percent since that time, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5215 (2014).

2.  The criteria for a disability rating in excess of 10 percent for the ventricular tachycardia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7011 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  





I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claims.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in August 2008 before the grants of service connection was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in August 2011 and October 2012.  Thus, there is no duty to provide further medical examinations on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in February 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ noted the issues correctly (at that time) as "[e]ntitlement to an increased rating - initial increased rating for fracture of the right wrist, assigned a zero percent rating; and [e]ntitlement to an initial increased rating for ventricular tachycardia at ten percent."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and the representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., a worsening of the Veteran's symptoms).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its June 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations, which were provided in August 2011 and October 2012.  Additionally, the remand directed the AOJ to readjudicate the Veteran's claims, which was accomplished in the November 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis - General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Right Wrist Disability

The Veteran's right wrist disability is currently rated as noncompensable (0 percent) prior to August 5, 2011, and 10 percent since that time, under 38 C.F.R. § 4.71a, DC 5215.  He seeks higher initial disability ratings.

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  A 10 percent rating is the maximum schedular rating available under DC 5215.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2014). 

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board will begin by addressing the 0 percent rating in effect from September 1, 2007 (the effective date of service connection), until August 4, 2011.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable initial disability rating for his right wrist disability during this time period.  Here, there is no evidence of limitation of palmar flexion in line with the right forearm or limitation of dorsiflexion to less than 15 degrees, to warrant a compensable disability rating.  38 C.F.R. § 4.71a, DC 5215.  

Specifically, at a VA general medical examination in August 2008, the Veteran reported occasional complaints of pain in his right wrist.  At the examination, his right wrist was manifested by dorsiflexion to 70 degrees (normal) and palmar flexion to 80 degrees (normal) with no complaints of pain.

The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examination.

Thus, the Veteran is not entitled to a compensable disability rating prior to August 5, 2011, for his service-connected right wrist disability as the evidence of record establishes normal ranges of motion of the right wrist and does not establish limitation of palmar flexion in line with the right forearm or limitation of dorsiflexion to less than 15 degrees, to warrant a compensable disability rating.  38 C.F.R. § 4.71a, DC 5215.  

Additionally, X-rays of the right wrist taken at the August 2008 VA examination and the treatment records dated prior to August 5, 2011, do not document arthritis to warrant a higher rating under 38 C.F.R. § 4.71a, DC 5003 (2014).

In forming this decision, the Board has considered the Veteran's complaints of occasional pain in the right wrist and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). However, the lay and objective medical evidence does not persuasively show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5215.  38 C.F.R. § 4.71a.  Specifically, at the August 2008 VA examination, the VA examiner determined that the Veteran did not have pain, fatigue, weakness, limitation, or lack of endurance of the right wrist at the examination.  Painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, ankylosis, shortening, inflammatory arthritis, and/or guarding of movement were not present at the examination.  The examiner found that repetitive motion did not increase the loss of range of motion.  The examiner stated it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the examiner is unable to estimate range of motion loss with a flare-up because the Veteran clearly was not experiencing such an episode at the examination.  A higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id.  Thus, the Board finds no violation of the principles set forth in DeLuca. 

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right wrist on examination, the Board finds that additional compensation for occasional pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right wrist disability based on additional functional limitation following repetitive use or flare-ups of the joint, prior to August 5, 2011.

The Board will now address the 10 percent rating in effect since August 5, 2011.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right wrist disability during this time period.  A 10 percent rating is the highest assignable rating under DC 5215, and irrespective of whether the disability is affecting the major or minor wrist, this rating is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a; see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  There is no higher schedular disability rating available under 38 C.F.R. § 4.71a, DC 5215.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's right wrist disability, but finds none are raised by the medical evidence.  While higher ratings for wrist disabilities are available under 38 C.F.R. § 4.71a, DC 5214 (2014), that provision requires the presence of ankylosis, which has not been diagnosed in this case.  The Veteran's ranges of motion in the right wrist, albeit limited, demonstrate that he does not have ankylosis of the right wrist.  

The Board notes that the Veteran was diagnosed with degenerative joint disease (arthritis) of the right wrist at the August 5, 2011, VA examination based on an X-ray of the wrist.  

In this regard, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.

Here, the appropriate limitation of motion code for the right wrist is DC 5215.  38 C.F.R. § 4.71a.

Since August 5, 2011 (the date arthritis of the right wrist was diagnosed), the Veteran has demonstrated some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DC (DC 5215).  Specifically, the Veteran had dorsiflexion of the right wrist to 80 degrees, with pain beginning at 40 degrees, and extension (palmar flexion) to 70 degrees (normal is to 80 degrees), with pain beginning at 40 degrees.  In this regard, the Veteran is already in receipt of the maximum schedular rating of 10 percent under DC 5003 for this scenario, and a higher rating is not warranted.  38 C.F.R. § 4.71a, DC 5003.

The Board recognizes the Veteran's lay statements of pain.  However, the VA examinations, and the treatment records, do not establish that the Veteran's pain has caused him to be ankylosed.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion under DC 5215.  Accordingly, the Board finds the current evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected disability.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.  Moreover, where the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

In forming these decisions, the Board has considered the lay statements from the Veteran, his spouse, and a fellow solider.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's, his spouse's, and a fellow solider's competent and credible beliefs that the Veteran's disability is worse than the assigned ratings, however, are outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of initial disability ratings in excess of 0 percent prior to August 5, 2011, and in excess of 10 percent since August 5, 2011, for the service-connected right wrist disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Ventricular Tachycardia 

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.104, DC 7011 for his ventricular tachycardia.  He seeks a higher initial disability rating.

DC 7011 refers to ventricular arrhythmias (sustained).  Under DC 7011, a 10 percent rating is assigned for when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, or for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104.

A Note to DC 7011 provides that a rating of 100 percent shall be assigned from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia or for ventricular aneurysmectomy.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  38 C.F.R. § 4.104, DC 7011.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his ventricular tachycardia.  Here, there is no evidence of a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, to warrant a higher disability rating.  38 C.F.R. § 4.104, DC 7011.

Specifically, at a VA general medical examination in August 2008, the Veteran indicated that he had no problems with his activities of daily living and was not currently receiving any treatment for his ventricular tachycardia.  The Veteran reported occasional short episodes of palpitations.  An electrocardiogram (EKG) was taken at the VA examination, which documented hyperlipidemia, but did not show cardiac hypertrophy or dilatation.  Based on the aforementioned evidence, the VA examiner determined that the Veteran had an estimated METS level of 10 and exercise testing was not required.  

A private treatment record dated in February 2009 documented intermittent palpitations and tachycardia with lightheadedness during the tachycardia.  The Veteran did not have any heart murmurs or shortness of breath.  His heart sounds were normal.  The private physician found that the Veteran's symptoms were negative outside those mentioned above.

The Veteran was afforded a VA heart examination in August 2011.  The Veteran reported episodes of palpitations with dizziness, but no syncope, two-three times per week usually lasting from a few seconds to several minutes (one lasted 8 hours) with no known trigger and requiring him to sit down.  He was not currently on medication for the treatment of his ventricular tachycardia.  The Veteran stated that he had not lost any time from work or changed his lifestyle because of his ventricular tachycardia.  The Veteran did not have a pacemaker or AICD, and did not have any supraventricular arrhythmia episodes in the past year that were documented by electrocardiogram or holter monitor.  The examiner found that the Veteran did not have any evidence of abnormal breathing sounds on examination.  Arrhythimia was not noted.  An ECG/Holter/ECHO was performed which documented sinus bradycardia, but was otherwise normal.  The examiner determined that the Veteran's ventricular tachycardia did not have any significant effects on his occupation.  The Veteran could perform his activities of daily living and drive with his ventricular tachycardia.  A stress test was not performed.

The Veteran was afforded another VA heart examination in October 2012.  The Veteran described episodes of light headedness almost every day caused by a variety of stimuli, to include heat, change in position, stress, and syncope, which made him to fall down several times per month.  The Veteran indicated that on rare occasions, his vertigo could last several days.  The Veteran denied any hospitalizations for his ventricular tachycardia and was not seeing a cardiologist or taking medication for his ventricular tachycardia.  The Veteran reported several episodes of tachycardia several times per week, lasting from several seconds to several minutes.  The Veteran was able to walk for up to 45 minutes, but did have dyspnea with hot weather and strenuous activity, such as lifting.  The Veteran described having lost about a week of work in the past year because of syncopal events.  

The October 2012 VA examiner determined that the Veteran had intermittent cardiac arrhythmia with more than four episodes in the past 12 months.  These episodes were documented by the Veteran's history, and "Parox V. Tach" was documented by a monitor in the past.  The examiner found the Veteran did not have congestive heart failure or a history of this.  There was no evidence of cardiac dilatation or cardiac hypertrophy.  The examiner summarized the August 2011 VA examination results of the EKG, which found arrhythmia (i.e., sinus bradycardia), and echocardiogram (ECHO), which documented a normal left ventricular ejection fraction (LVEF) and normal wall thickness.  The examiner also noted that the Holter monitor at the August 2011 VA examination was normal.  Based on the aforementioned evidence and a review of the claims file, the October 2012 VA examiner determined that the Veteran's METs level was greater than 7 but no more than 10.  This METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 miles per hour).  This METs level was estimated as the Veteran voiced significant concern about doing a stress test.  The VA examiner stated that, given the Veteran's history, he was concerned about the risk of doing a stress test on the Veteran.  Thus, the Veteran's METs level was determined based on an interview with the Veteran and a review of the evidence of record.

The remaining VA and private treatment records do not provide any contrary evidence to that described above.

Thus, the Veteran is not entitled to a higher disability rating for his ventricular tachycardia.  Here, there is no evidence of a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, to warrant a higher disability rating.  38 C.F.R. § 4.104, DC 7011.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's ventricular tachycardia, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

In forming this decision, the Board has considered the lay statements from the Veteran, his spouse, and a fellow solider.  The Board notes that in adjudicating a claim, the competence and credibility of lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran, his spouse, and the fellow solider are competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as weakness, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's, his spouse's, and the fellow solider's competent and credible beliefs that the Veteran's disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected ventricular tachycardia at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

III.  Extraschedular and TDIU Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Regarding the right wrist disability, since the schedular ratings fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, stiffness, and tightness in his right wrist.  The regulations address limitation of motion, and the Veteran's pain, stiffness, and tightness upon motion were considered in assigning him his current disability ratings.  However, even with consideration of his pain, stiffness, and tightness, his ranges of motion of the right wrist were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, stiffness, and tightness upon motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Regarding the ventricular tachycardia, since the schedular rating fully addresses his symptoms, which include mainly weakness and lightheadedness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the ventricular tachycardia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports weakness, dizziness, dyspnea, tachycardia, and lightheadedness that affect his ability to walk for prolonged periods or perform strenuous activity.  The regulations address these symptoms in determining the METs level, and these symptoms were considered in determining the Veteran's estimated METs level.  However, even with consideration of his weakness, dizziness, dyspnea, tachycardia, and lightheadedness, his METs levels were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of weakness, dizziness, dyspnea, tachycardia, and lightheadedness were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent August 2011 and October 2012 VA examinations, the Veteran reported that he was currently employed.  There is no allegation that his service-connected ventricular tachycardia and/or right wrist disability have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to higher initial disability evaluations for a fracture of the right wrist, currently evaluated as noncompensable (0 percent) prior to August 5, 2011, and 10 percent since that time, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for ventricular tachycardia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


